Title: To James Madison from Richard O’Brien, 1 August 1803
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir,
						Algiers The 1st. of August 1803.
					
					I had The honor of receiveing your letter of The 30th. of March with The Purveyors Certificate dated The 30th. of October 1803. on The 27th. of July.
					I fully agree with you in its Contents, relative to The System or policy towards this Govt. that is not to admit any extra demands, to be Just and fulfill The Stipulations of our treaty with The dey.  The same time many trifleing affairs it will be our policy to overlook as long as we want Barbary friendship or That Their System exists on its present Plan.
					Of The over acts of this Govt. and That of Tunis and Tripoli you must on Many Occasions Consider, That it is Something extraordinary, That it is admitted of by The great powers, but you will perceive by The late publication of french State papers what was intended as a Reform in The system of Barbary, by the British and french: it is a loss to humanity and Commerce That This reform did not take place before The present Rupture happened.
					On the 28th. ult. I informed the Minister of Marine and forign affairs That The Govt. of The U States would Send The Stores, except The powder, That The President had acquised to The deys Objections finding Them raisonable relative to The late appointed Consul and would Appoint Another. He asked me why The powder would not be Sent  I answered The other Articles were first Commisoned for or required and it was Customary to send those articles first.  Another Consideration That I would wish to impress on his Mind was That we scarcely made any powder or Cables in The U Sts. that powder and hemp we were obliged to Send to The Baltic for Those Articles.  We agreed it would be better not to say anything to The dey on the Subject of powder  He asked me if The Govt. did not Ansr. The deys letter  I ansd. That I belived when The one I recd. was wrote, which was 4 Months past, that at that time the deys letter had not Arrived in America, but That if it would Arrive I belived it would be Answered by The arrival here of The Expected Consul.  Well, Says he when is The Vessel with Stores to arrive.  I ansd. I could not say for Certainty but would expect to See her in The Run of 30—or 40 days.
					You will have learnt, that The deans on the 28th. of April had arranged the difficulties threats or exactions of the dey for the Sum of in money and Stores to The Amount of 80 Thsd. $, & That in April allso This Regency under a pretence ordered away The British Consul Mr. falcon.
					The 9th of June finished the 1st. Cruise this year of This famous marine  They in all Captured large and small 15 sail of Christian Vessels  crews amounting to 195 is made slaves of.  Amongst This number is 5 Sail of British & Maltese Vessels, Crews of 75 Persons, allso a Crew of the 7 Island Republic, and Roman and neapolitan fishermen and Coasters.
					The Portugee Ship of war the Vasco da Gama of 74 Guns, on the morning of the 2d. of June Captured one of The deys Corsairs a Xebec of 24 Guns and 140 men with 14 Christians on board, but had he done his duty, he might at least have Captured 3 more.
					At Alicante, I am informed there is a portugee Ship of war and 2 frigates with an ambasador, whom has wrote to The dey & Jew directory for Permision to Come to Algiers.  It is granted.  He is to be recommended to The good offices of The Spanish Consul.  Here is in all 380 portugeese at 2 Thsd. $. each is 760 Thsd. with a duty of 15 perCt on the ransom of Captives, will amount to 874 Thsd. $  that is supposeing The dey Can be prevailed on to let Them go officers and mariners at That price or average.  He will do it, under The Consideration of getting the Crew of his Corsair Gratis.  Then Sir There will be besides Grand doucers—and should his mission extend to a peace it will be at least to The amount of Sir a million of dollars but I doubt if he Can Succeed on the peace.  It is The interest of Spain and other powers to oppose it and keep the portugees at war with The States of Barbary particularly with Algiers.
					If the Portugee Ship had not Captured The algerine Corsairs The ransom would be increased on account of The portugee officers at least 25 pr. Ct. as The dey is led to belive They are all Sons of great men.
					I belive That Spain is to ransom 75. of The Crew of a portugee Brig of war Captured by The algerines in The Summer of 1800 from under The Batteries of Barcelonia.
					By The Purporte of your letter I should have done Something to Communicate to The dey, and Jews, but as I See The Consequence That might unjustly result, on account of The approach of The portugee Mission, bringing Such Sums of money and presents, to The dey and aids, untill That the Vessel with Stores Might arrive and allso That I hear of the approach of The expected frigates &c. by That time we shall see how far The portugee mission will Succeed.  I should be sorrow to take their Station and they ours even as bad as it is as to humiliation, and I further Consider That when The Govt. of Portugal determined to Send Said Mission The affairs of Europe had a different prospect to what They have at present, That in Consequence Such a Sum of Money as will be requisite to effect or Carry The algerines affairs will be more immediately wanted by The Govt. of portugal in their present Situation.  It will be difficult at Lisboa to Content on all tacks The Views or desire of Bonapart.
					The Corsairs as yet remains all in port, untill That The business of portugal is determined on one tack or The other, and That This Govt. will perceive what Course The British will Steer relative to The Potent Dey.  As it is reported The British intends takeing possesion of Socilia and to hold Malta, and That france has or will take possesion of Livorn Genoa and naples, This destroys The deys banks of newfoundland  The algerines will not respect those places under British or french protections except They give the dey a Consideration or make with him a Convention to That purport.
					It is to be hoped The algerines ordering away with Such indignity The British Consul and Captureing and Enslaveing The Malteese will bring forward Something Serious as I understand That Lord Nelson is much exasperated on those Events. But Sir hitherto The British Govt. has acquiesed to All The insults of Algiers &c.
					I have Known three great Events in The UStates, our independance The forming and Carrying into Effect The present Constitution and The all important affair of Annexing Luissanna to The Union of The UStates.  Sir, I am Very respectfully Your Most Obt. Humble Servt.
					
						Richd. OBrien
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
